



TRANSITION AGREEMENT
This Transition Agreement (the “Agreement”) is made between Laboratory
Corporation of America Holdings, a Delaware corporation (the “Company”), and
David P. King (the “Executive”). The Company and the Executive are collectively
referred to as the “Parties.”
WHEREAS, the Board of Directors of the Company (the “Board”) approved the Senior
Executive Transition Policy (the “Transition Policy”) to support a strong
succession planning process, which Transition Policy provides for continued
eligibility for vesting, exercisability, payment or termination of restrictions,
as the case may be, with respect to long-term incentive awards under certain
circumstances, subject to approval by the Compensation Committee of the Board;
WHEREAS, the Board appreciates the Executive’s past and anticipated
contributions to the Company;
WHEREAS, effective as of November 1, 2019 (the “CEO Transition Date”), the
Executive shall transition from the position of Chairman of the Board, President
and Chief Executive Officer (“CEO”) of the Company to the position of Chairman
of the Board and a Senior Advisor to the new President and Chief Executive
Officer of the Company (the “Successor CEO”);
WHEREAS, the Executive shall continue to serve as the Chairman of the Board
until such time as agreed upon by the Board and the Executive and no later than
December 31, 2020 (such date, the “Chairman Transition Date”);
WHEREAS, the Executive shall continue to serve as a Senior Advisor to the
Successor CEO through at least December 31, 2020;
WHEREAS, in exchange for, among other things, the Executive entering into and
not revoking this Agreement and complying with the terms hereof, the Company
shall provide the Executive with the payments and benefits set forth in this
Agreement, including providing that the Executive’s long-term incentive awards
be subject to the Transition Policy;
WHEREAS, the payments and benefits set forth in this Agreement are the exclusive
payments and benefits to the Executive in connection with the transitions
described herein and the ending of the Executive’s employment. By entering into
this Agreement, the Executive acknowledges and agrees that he is not entitled to
any other severance pay, benefits or equity rights including without limitation
pursuant to any severance plan, program or arrangement; and
WHEREAS, the terms and conditions described herein are part of a comprehensive
agreement, each element of which is consideration for the other elements and is
an integral aspect of the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
1.
Transition from Employment

(a)Transition Period. The Executive shall remain the Chairman of the Board,
President and CEO of the Company through the CEO Transition Date, at which time
the Executive shall transition from the position of Chairman of the Board,
President and CEO of the Company to the position of Chairman of the Board and
Senior Advisor to the Successor CEO. The Executive shall continue to serve as
the Chairman of the Board through the Chairman Transition Date. After the
Chairman Transition Date, the Executive shall continue to serve as a Senior
Advisor to the Successor CEO through at least December 31, 2020 (such period
during which the Executive so serves, the “Transition Period”).
(b)Transition Services. During the Transition Period, the Executive shall remain
an employee of the Company and shall continue to devote his full business time,
attention, skill, and best efforts to the performance of his duties and
responsibilities with respect to such positions, as determined by the Board and,
as applicable, the Successor CEO, and he shall also cooperate fully in
transitioning duties and responsibilities to the Successor CEO as requested by
the Board. The Executive agrees to work cooperatively with the Board, the
Successor CEO and other members of the Company’s management team during the
Transition Period.
2.Compensation and Benefits. Subject to, among other things, the Executive (i)
signing, not revoking and complying with the terms of this Agreement, and (ii)
after the Transition Period, executing and not revoking the Certificate Updating
Release of Claims in the form attached as Exhibit A (the “Certificate”) within
the time periods set forth in the Certificate (collectively, the “Conditions”):
(a)Base Salary. For calendar year 2019, the Executive’s base salary shall remain
$1,200,000 per year, subject to ordinary course increase in July 2019, and shall
be payable in accordance with the Company’s normal payroll practices. For





--------------------------------------------------------------------------------





calendar year 2020, the Executive’s base salary shall be reduced to $1,000,000
per year and shall be payable in accordance with the Company’s normal payroll
practices. The Executive shall continue to receive his 2020 base salary during
the period beginning January 1, 2020 and ending when he ceases serving as
Chairman of the Board or as a Senior Advisor to the Successor CEO.
(b)Annual Bonus. For calendar year 2019, the Executive shall continue to be
eligible to receive an amount equal to the Management Incentive Bonus (“MIB”)
that he would have received under the LabCorp Management Incentive Bonus Plan
(the “MIB Plan”) reflective of his full 2019 MIB opportunity and based on actual
performance results. The Executive’s 2019 MIB shall be paid at the time that all
bonuses are normally paid under the MIB Plan but no later than March 15, 2020.
The Executive shall not be eligible to participate in the MIB Plan for calendar
year 2020.
(c)Long-Term Incentive Awards. All of the Executive’s long-term incentive awards
outstanding as of the date of this Agreement as reflected in the schedule
attached hereto as Exhibit B shall be subject to the Transition Policy and shall
continue to be eligible for vesting and continue to be or become exercisable,
payable or eligible for the termination of restrictions (as the case may be) on
the same terms and conditions as if the Executive were to have remained employed
by the Company during the original exercise period (or if the Executive dies, as
if the Executive had remained so employed through his death). On January 1,
2020, the Executive shall receive an award with a grant date fair value of
$6,500,000 and a one-year vesting period (the “2020 Grant”). The 2020 Grant
award shall be comprised of restricted stock units which shall be subject to the
Transition Policy and shall continue to be eligible for vesting and continue to
become payable on the same terms and conditions as if the Executive were to have
remained employed by the Company during the one-year vesting period (or if the
Executive dies, as if the Executive had remained so employed through his death)
regardless of Executive’s employment status with the Company through the
one-year vesting period. The Executive understands that his long-term incentive
awards and the grant contemplated by this Section 2(c) are and shall be governed
by the terms and conditions of the Company’s 2016 Omnibus Incentive Plan and
applicable grant agreements and that, except as contemplated by this
Section 2(c), this Agreement does not in any way modify, change, alter or amend
the terms and conditions of those awards.
(d)Perquisites. Throughout 2019 and during the Transition Period, the Executive
shall continue to receive and be eligible for the perquisites he currently
receives, including an annual personal travel allowance of $150,000 for use of
the Company’s aircraft (calculated in the identical fashion as it was calculated
for the Executive in 2018 and 2019), financial planning services, a wellness
exam allowance, the use of a specified company vehicle for security reasons and
reimbursement of the monthly cost associated with the Executive’s security
system at his personal residence. Additionally, the Executive shall be provided,
at the Company’s expense, corporate office space and an executive assistant
during the period in which he is employed as Chairman of the Board or as a
Senior Advisor to the Successor CEO. The corporate office space provided to the
Executive shall be his office located at the Perimeter Park building.
(e)Retirement Plans and Group Health and Welfare Plans. The Executive shall
continue to be eligible for such benefits under the Company’s existing qualified
and nonqualified retirement plans, including the 401(k) Plan, the Cash Balance
Retirement Plan, the Amended and Restated New Pension Equalization Plan, and the
Deferred Compensation Plan, and under the Company’s group health and welfare
plans, in each case, as amended and as are provided under the circumstances (to
the same extent as though he has continued his employment on a full-time basis
and taking into account the Executive’s date of separation of employment,
currently anticipated to be on or about December 31, 2020) pursuant to the plan
documents governing each of such plans. Following the Executive’s separation of
employment from the Company, if the Executive timely and properly elects to
continue his group health coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act, as amended (“COBRA”), the Company shall reimburse the
Executive for all of the Executive’s monthly COBRA premiums until the earliest
of (a) the date the Executive ceases to be eligible for COBRA coverage, (b) the
date on which the Executive becomes eligible to receive group health coverage
from another employer, or (c) 12 months following the Executive’s separation of
employment from the Company. In the event the Executive becomes eligible to
receive coverage under another employer’s group health plan or otherwise ceases
to be eligible for COBRA continuation coverage, the Executive shall immediately
notify the Company in writing. Except as otherwise provided herein or in the
terms of any documents governing any of the Company’s existing qualified and
nonqualified retirement plans and group health and welfare plans maintained by
the Company, the Executive shall cease to be a participant in and shall no
longer have any coverage or entitlement to benefits, accruals, or contributions
under any of the Company’s employee benefit plans effective upon the separation
of the Executive’s employment.
(f)Directors and Officers Liability Insurance. During the Transition Period, the
Company shall maintain director and officer liability insurance covering the
Executive on terms that are no less favorable than the coverage provided to
other senior executives, officers or directors of the Company, as such coverage
may be in effect from time to time. The Executive will be provided continued
tail coverage following the termination of his employment with the Company on
terms no less beneficial than those offered to other executives of the Company.
3.Resignations; Board Service. Effective as of the Chairman Transition Date, the
Executive hereby resigns as an officer of the Company, as well as from any other
officer positions he holds with any of the Company’s subsidiaries or entities
affiliated





--------------------------------------------------------------------------------





with the Company. The Executive agrees to execute any documents reasonably
requested by the Company or any controlled entities in order to effectuate such
resignations. Unless the Executive sooner resigns as a member of the Board and
subject to Board dismissal procedures, the Executive shall continue to serve as
Chairman of the Board through the Chairman Transition Date.
4.No Other Benefits. The Executive is not entitled to any other compensation or
benefits (including, without limitation, under the Amended and Restated Master
Senior Executive Severance Plan or the Master Senior Executive Change-in-Control
Severance Plan), other than the compensation and benefits described herein.
Effective as of the date hereof, the Executive is no longer a participant in,
nor is the Executive eligible to receive benefits under, (a) the Amended and
Restated Master Senior Executive Severance Plan and (b) the Master Senior
Executive Change-in-Control Severance Plan.
5.General Mutual Release.
(a)The Executive, on behalf of himself and his heirs, assigns, transferees and
representatives, hereby releases and forever discharges the Company, and its
predecessors, successors, parents, subsidiaries, affiliates, assigns,
representatives and agents, as well as all of their present and former
directors, officers, employees, agents, shareholders, representatives, attorneys
and insurers (collectively, the “Releasees”), from any and all claims, causes of
actions, demands, damages or liability of any nature whatsoever, known or
unknown, which the Executive has or may have which arise out of his employment
or cessation of employment with the Company, or which concern or relate in any
way to any acts or omissions done or occurring prior to and including the date
of this Agreement (the claims released in this Agreement are collectively
referred to as the “Released Claims”). The Released Claims include, but are not
limited to, claims arising under the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.; the Equal Pay Act, 29 U.S.C. §206(a) and interpretive regulations; Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.; 42
U.S.C. §1981 et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et
seq.; the Family and Medical Leave Act, 29 U.S.C. §2601 et seq.; the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§2101 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. §§621 et seq.; any
and all claims for wrongful termination and/or retaliation; claims for breach of
contract, express or implied; claims for breach of the covenant of good faith
and fair dealing; claims for compensation, including but not limited to wages,
bonuses or long-term incentive awards, in each case, except as otherwise
contained herein; claims for benefits or fringe benefits, including, but not
limited to, claims for severance pay and/or termination pay, except as otherwise
contained herein; claims for unaccrued vacation pay; claims arising in tort,
including, but not limited to, claims for invasion of privacy, intentional
infliction of emotional distress and defamation; claims for quantum meruit
and/or unjust enrichment; and any and all other claims arising under any other
federal, state, local or foreign laws, as well as any and all other common law
legal or equitable claims.
(b)The Executive represents that he has not initiated any action or charge
against any of the Releasees with any Federal, State or local court or
administrative agency. If such an action or charge has been filed by the
Executive or on the Executive’s behalf, he shall use his best efforts to cause
it immediately to be withdrawn and dismissed with prejudice. Failure to cause
the withdrawal and dismissal with prejudice of any action or charge shall render
this Agreement null and void.
(c)The Executive further agrees that he shall not institute any lawsuits, either
individually or as a class representative or member, against any of the
Releasees as to any matter based upon, arising from or relating to his
employment relationship with the Company, from the beginning of time to the date
of execution of this Agreement. The Executive knowingly and intentionally waives
any rights to any additional recovery that might be sought on his behalf by any
other person, entity, local, state or federal government or agency thereof,
including specifically and without limitation, the North Carolina Department of
Labor, the United States Department of Labor, or the Equal Employment
Opportunity Commission. However, this release does not affect Executive’s right
to receive an award for information provided to the Securities and Exchange
Commission.
(d)The Executive is hereby advised that: (i) he is waiving, among other things,
any age discrimination claims under the Age Discrimination in Employment Act,
provided, however, he is not waiving any claims that may arise after the date
this Agreement is executed; (ii) he has had twenty-one (21) days within which to
consider the execution of this Agreement, before signing it; and (iii) for a
period of seven (7) days following the execution of this Agreement, he may
revoke this Agreement by delivering written notice (by the close of business on
the seventh day) to the Company.
(e)Notwithstanding the provisions of Section 5(a), said release does not apply
to any and all statutory or other claims (i) that are prohibited from waiver by
Federal, State or local law, (ii) for enforcement of any covenant under this
Agreement, (iii)  for unemployment insurance benefits, (iv) for workers’
compensation benefits, (v) for vested rights in any retirement plan or pursuant
to COBRA, or (vi) for indemnification under applicable statutory or common law
or any insurance, charter, or bylaws of the Company or any of its affiliates, it
being understood and agreed that this Agreement does not create or expand upon
any such rights, (if any) to indemnification.
(f)The Parties agree that the Company has no prior legal obligation to provide
the 2020 Grant described in Section 2(c) and that it has been exchanged for the
promises of the Executive stated in this Agreement. It is specifically
understood and agreed that the 2020 Grant is good and adequate consideration to
support the Conditions and the restrictions contained herein, and





--------------------------------------------------------------------------------





that the 2020 Grant set forth in Section 2(c) is of value in addition to
anything to which the Executive already was entitled prior to the execution of
this Agreement.
(g)In consideration of the benefits provided to the Company under this
Agreement, the Company, on behalf of itself and all of its predecessors,
successors, transferees, assignors, and assigns, and anyone claiming by,
through, or on behalf of them, hereby fully and completely releases, acquits and
forever discharges the Executive, his heirs, executors and assigns, of and from
any and all claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments, and suits of every kind and nature whatsoever which
the Company has had, now has, or may have against the Executive which arise out
of his employment or cessation of employment with the Company, or which concern
or relate in any way to any acts or omissions done or occurring prior to and
including the date of this Agreement; provided, however, that nothing contained
in this Agreement shall limit the Company’s or the Board’s authority to enforce
the Company’s Incentive Compensation Recoupment Policy in accordance with its
terms.
6.
Confidentiality.

(a)The Parties acknowledge that during the course of the Executive’s employment
with the Company, he was and shall be given access, on a confidential basis, to
Confidential Information which the Company has for years collected, developed,
and/or discovered through a significant amount of effort and at great expense.
The Parties acknowledge that the Confidential Information of the Company is not
generally known or easily obtained in the Company’s trade, industry, business,
or otherwise and that maintaining the secrecy of the Confidential Information is
extremely important to the Company’s ability to compete with its competitors.
(b)The Executive agrees that following this Agreement, the Executive shall not,
without the prior written consent of the Company, divulge to any third party or
use for his own benefit, or for any purpose other than the exclusive benefit of
the Company, any Confidential Information of the Company; provided however, that
nothing herein contained shall restrict the Executive’s ability to make such
disclosures as such disclosures may be required by law; and further providing
that nothing herein contained shall restrict the Executive from divulging
information that is readily available to the general public as long as such
information did not become available to the general public as a direct or
indirect result of the Executive’s breach of this section of this Agreement.
(c)The term “Confidential Information” in this Agreement shall mean information
that is not readily and easily available to the public or to the persons in the
same business, trade, or industry of the Company, and that concerns the
Company’s prices, pricing methods, costs, profits, profit margins, suppliers,
methods, procedures, processes or combinations or applications thereof developed
in, by, or for the Company’s business, research and development projects, data,
business strategies, marketing strategies, sales techniques, customer lists,
customer information, or any other information concerning the Company or its
business that is not readily and easily available to the public or to those
persons in the same business, trade or industry of the Company. The term
“customer information” as used in this Agreement shall mean information that is
not readily and easily available to the public or to those persons in the same
business, trade, or industry and that concerns the course of dealing between the
Company and its customers or potential customers solicited by the Company,
customer preferences, particular contracts or locations of customers,
negotiations with customers, and any other information concerning customers
obtained by the Company that is not readily and easily available to the public
or to those in the business, trade, or industry of the company.
(d)The Executive acknowledges that all information, the disclosure of which is
prohibited hereby, is of a confidential and proprietary character and of value
to the Company, and upon the termination of Executive’s employment with the
Company (or as soon thereafter as is reasonably practicable), the Executive
shall forthwith deliver up to the Company all records, memoranda, data, and
documents of any description that refer to or relate in any way to such
information and shall return to the Company any of its equipment and property
which may then be in the Executive’s possession or under the Executive’s
personal control except that Executive may retain the equipment and property
described in Section 8 below.
(e)Notwithstanding the restrictions set forth in this Section 6, the Executive
may disclose information protected under this Section 6 if and only if such is
(i) lawfully required by any government agency; (ii) otherwise required to be
disclosed by law (including legally required financial reporting) and/or by
court order; (iii) necessary in any legal proceeding in order to enforce any
provision of this Agreement, (iv) made to the Securities and Exchange Commission
regarding securities law issues or (v) necessary to refute derogatory or
defamatory statements made by the Releasees about Executive. The Executive
further agrees that he shall notify the Company in writing within five (5)
calendar days of the receipt of any subpoena, court order, administrative order
or other legal process requiring disclosure of information subject to this
Section 6.
7.
Non-Solicitation/Non-Compete.

(a)For a period of twenty-four (24) months following the separation of the
Executive’s employment for any reason (the “Restriction Period”), the Executive
shall not become an owner in, shareholder with more than a 2% equity interest
in, investor





--------------------------------------------------------------------------------





in, or an employee, contractor, consultant, advisor, representative, officer,
director, or agent of, a trade or business that offers products and services
that are the same or substantially similar to the products and services provided
by the Company in any geographic market in which the Company conducts business
(“Competitor”); provided, however, that the duties and responsibilities of said
employment or engagement as an owner in, shareholder with more than 2% equity
interest in, investor in, contractor, consultant, advisor, representative,
officer, director or agent are (i) the same, similar, or substantially related
to the Executive’s current duties and responsibilities as CEO or his duties and
responsibilities as Chairman of the Board and a Senior Advisor to the Successor
CEO and (ii) related to or concerning the Competitor’s business activities in
the Restricted Territory. For purposes of this Section 7(a), the term
“Restricted Territory” means the United States and all foreign countries in
which the Company through its business segments Covance drug development and
LabCorp diagnostics conducted business during the two-year period prior to the
termination of the Executive’s employment with the Company. If a court of
competent jurisdiction determines that the Restricted Territory as defined
herein is too restrictive, then the Parties agree that said court may reduce or
limit the Restricted Territory to the largest acceptable area so as to enable
the enforcement of Section 7(a).
(b)For a period of twenty-four (24) months following the separation of the
Executive’s employment for any reason, the Executive shall not, either directly
or indirectly, or on behalf of any person, business, partnership, or other
entity, call upon, contact, or solicit any customer or customer prospect of the
Company, or any representative of the same, with a view toward the sale or
providing of any service or product competitive with the products and services
provided by the Company through its business segments Covance drug development
and LabCorp diagnostics; provided, however, the restrictions set forth in this
Section shall apply only to customers or prospects of the Company, or
representatives of the same, with which the Executive had contact or about whom
the Executive received Confidential Information as part of his duties and
responsibilities while employed with the Company within a period of 24 calendar
months prior to the termination of Executive’s employment with the Company. The
Parties agree and affirm that their intention with respect to Section 7(b) of
this Agreement is that the Executive’s activities be limited only for a
twenty-four (24) month period after the termination of Executive’s employment
for any reason. The provision calling for a “look back” of 24 calendar months
prior to the date of the Executive’s termination of employment is intended
solely as a means of identifying the clients to which such restrictions apply
and is not intended to nor shall it, under any circumstances, be construed to
define the length or term of any such restriction.
(c)For a period of twenty-four (24) months following the separation of the
Executive’s employment for any reason, the Executive shall not directly or
indirectly through a subordinate, co-worker, peer, or any other person or entity
contact, solicit, encourage or induce any officer, director or employee of the
Company to work for or provide services to the Executive and/or any other person
or entity. The Parties agree the restriction in this Section 7(c) shall not
apply to JoAnne Grimes in the event she ceases to serve as Executive Assistant
to the Successor CEO.
(d)The Executive acknowledges and agrees that the foregoing restrictions are
necessary for the reasonable and proper protection of the Company; are
reasonable in respect to subject matter, length of time, geographic scope,
customer scope, and scope of activity to be restrained; and are not unduly harsh
and oppressive so as to deprive the Executive of his livelihood or to unduly
restrict the Executive’s opportunity to earn a living after separation of the
Executive’s employment with the Company. The Executive further acknowledges and
agrees that if any restrictions set forth in this Section are found by any court
of competent jurisdiction to be unenforceable or otherwise against public
policy, the restriction shall be interpreted to extend only over the maximum
period of time or other restriction as to which it would otherwise be
enforceable. Notwithstanding this Section 7, subject to the prior written
consent of the Board (which shall not be withheld unless the Board has a
reasonable good faith belief that the Executive’s service on such Board of
Directors shall materially harm the Company), the Executive shall be permitted
to serve on the Board of Directors of any company, organization, or entity that
does not compete in a material fashion with the Company.
(e)The Executive acknowledges and agrees that because the violation, breach, or
threatened breach of this Section 7 would result in immediate and irreparable
injury to the Company, the Company shall be entitled, without limitation of
remedy, to (i) temporary and permanent injunctive and other equitable relief
restraining the Executive from activities constituting a violation, breach or
threatened breach of this Section 7 to the fullest extent allowed by law;
(ii) all such other remedies available at law or in equity, including without
limitation the recovery of damages, reasonable attorneys’ fees and costs; and
(iii) withhold any further rights, payments or benefits under this Agreement
which become due and owing after the occurrence of said violation, breach, or
threatened breach.
8.Return of Property. On or before the end of the Transition Period (and upon
earlier request by the Company), the Executive shall return any and all Company
documents and any copies thereof, in any form whatsoever, including computer
records or files, containing secret, confidential and/or proprietary information
or ideas, and any other Company property in the Executive’s possession or
control, except that the Executive may keep possession, custody and control of
his then-currently issued Company laptop, iPad, printers, modems, cellphone, and
associated accessories provided that the Company has had an opportunity to
remove all Confidential Information therefrom.
9.Communications Regarding Transition. The Executive and the Company agree to
collaboratively draft statements





--------------------------------------------------------------------------------





describing the Executive’s transitions from President and CEO to the position of
Chairman of the Board, from Chairman of the Board to the position of Senior
Advisor, and from Senior Advisor to an eventual separation of employment from
the Company. The Executive and the Company agree, and the Company agrees to
instruct its Section 16 officers and directors, to respond to any questions
regarding the Executive’s transitions with nothing more than the agreed upon
statement or words to the same effect.
10.Non-Disparagement. To the fullest extent permitted by law, the Executive
agrees not to make, publish or communicate to any person or entity or in any
public forum (including social media) at any time any defamatory or disparaging
remarks, comments, or statements concerning the Company, its affiliates, or its
respective officers, directors, employees or products that is intended to cause
or that reasonably would be expected to cause any person to whom it is
communicated to have (a) a lowered opinion of the Company or any affiliate,
including a lowered opinion of any products manufactured, sold, or used by, or
any services offered by the Company or any affiliate; and/or (b) a lowered
opinion of the creditworthiness or business prospects of the Company or any
affiliate. To the fullest extent permitted by law, the Company agrees (i) to
instruct its Section 16 officers and directors not to publish or communicate to
any person or entity or in any public forum (including social media) at any time
any defamatory or disparaging remarks, comments, or statements concerning the
Executive and (ii) not to disparage or criticize the Executive in authorized
corporate communications.
11.Standstill. The Executive agrees that for a period of three years following
the Executive’s separation of employment, neither the Executive nor anyone
acting on his behalf, shall, directly or indirectly, (a) attempt to facilitate
(i) the acquisition of securities, assets or indebtedness of the Company or any
of its affiliates, (ii) any tender offer or business combination involving the
Company, its affiliates or any of their respective assets, (iii) any
recapitalization, restructuring or other extraordinary transaction with respect
to the Company or its affiliates, or (iv) any solicitation of proxies or
consents to vote any securities of the Company or its affiliates; (b) form or
participate in any group with respect to the Company’s securities or act in
concert with any person in respect of the Company’s securities; (c) otherwise
act, alone or in concert with others, to seek control over the management, Board
or policies of the Company or seek a position on the Board; (d) enter into any
discussions or arrangements with any third party regarding any of the above; or
(e) request that the Company amend or waive any of the above restrictions.
Notwithstanding the foregoing, the Company hereby agrees that this provision
shall not apply to the following: (1) the Executive’s acquisition of any
security, asset, or indebtedness of the Company pursuant to the terms of his
employment, the Company’s benefit plans or this Agreement; (2) the purchase,
sale or transfer in the ordinary course by the Executive or anyone acting on his
behalf after the date of the Executive’s separation of employment (and not
pursuant to this Agreement or the Company’s benefit plans) of voting securities
of the Company so long as, immediately after any such purchase, sale or
transfer, the Executive and everyone acting on his behalf do not collectively
beneficially own more than one percent of any outstanding class of voting
securities or securities convertible into voting securities of the Company;
provided that, for the avoidance of doubt, any such securities or securities
convertible into voting securities of the Company which are beneficially owned
by any applicable non-affiliated third-parties described in clause (4) below
shall not be taken into account with respect to determining the one percent cap;
(3) the exercise by the Executive or anyone acting on his behalf of any voting
rights available to the Executive or anyone acting on his behalf that are also
available to Company stockholders generally pursuant to any transaction
described above, provided that the Executive or anyone acting on his behalf has
not then either directly, indirectly, or as a member of a group, made, effected,
initiated, solicited proxies on behalf of, or caused such transaction to occur
or otherwise violated these provisions; and (4) any actions or transactions
taken by a non-affiliated third-party with respect to the following that are
maintained by such non-affiliated third party: mutual funds, private equity
funds, index funds, RTFs, and similar passive investments for which the
Executive has invested in; provided that the Executive has not then either
directly, indirectly, or as a member of a group made, effected, initiated or
caused such action or transaction to occur, or any actions taken by the
Executive or anyone acting on his behalf to invest in, sell or transfer such
passive investments maintained by such non-affiliated third-parties.
12.Duty to Cooperate. The Executive agrees to cooperate and make all reasonable
and lawful efforts to assist the Company in addressing any issues which may
arise concerning any matter with which he was involved during his employment
with the Company, including, but not limited to cooperating in any litigation
arising therefrom. The Company shall reimburse the Executive at a fair and
reasonable rate for services provided by the Executive to the Company in
connection with services provided under this provision and for all reasonable
expenses incurred by the Executive in connection with services provided under
this provision.
13.409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of his separation from employment would be considered
deferred compensation otherwise subject to the 20 percent additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service or (ii) the
Executive’s death.





--------------------------------------------------------------------------------





(b)The Parties intend that this Agreement shall be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The Parties agree that this Agreement may be amended, as
reasonably requested by any Party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
any Party.
14.Advice of Counsel. This Agreement is a legally binding document and the
Executive’s signature shall commit the Executive to its terms. The Executive
acknowledges that he has been advised to discuss all aspects of this Agreement
with his attorney and consultant, that he has carefully read and fully
understands all of the provisions of this Agreement and that the Executive is
voluntarily entering into this Agreement.
15.Attorney and Consultant Fees. Within thirty (30) calendar days of the
execution of this Agreement, the Company shall reimburse the Executive for his
attorneys’ and consultants’ fees associated with the negotiation of this
Agreement in a check made payable to King & Spalding, LLC and The Cheeley
Consulting Group, respectively, up to a maximum amount of $70,000 in the
aggregate.
16.Effective Date. To accept this Agreement, the Executive must return a signed,
unmodified original or PDF copy of this Agreement. This Agreement shall be
effective as of June 30, 2019 (the “Effective Date”).
17.Enforceability. The Executive acknowledges that, if any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of the Agreement, other than
those portions or provisions as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
shall be valid and enforceable to the fullest extent permitted by law.
18.Entire Agreement. This Agreement constitutes the complete agreement between,
and contains all of the promises and undertakings by the Parties. The Executive
agrees that the only consideration for signing this Agreement is the terms
stated herein and that no other representations, promises, or assurances of any
kind have been made to him by the Company, its attorneys, or any other person as
an inducement to sign this Agreement. Any and all prior agreements,
representations, negotiations and understandings among the Parties, oral or
written, express or implied, with respect to the subject matter hereof are
hereby superseded and merged herein. To be clear and to avoid any doubt, the
Parties expressly agree that the confidentiality, non-solicitation, and
non-competition provisions of this Agreement shall supersede any other
confidentiality, non-solicitation, and non-competition provision executed by the
Executive during his employment with the Company, including the confidentiality,
non-solicitation, and non-competition provisions contained in any long-term
incentive award agreement executed by Executive. The Parties expressly agree
that if Executive violates the confidentiality, non-solicitation, and
non-competition provisions contained herein, the Company shall be entitled to
relief as outlined in Section 7(e) of this Agreement and without limiting any of
the foregoing, cause an immediate forfeiture of (a) the Executive’s rights to
any outstanding long-term incentive awards, and (b) with respect to the period
commencing thirty-six (36) months prior to the Executive’s termination of
employment with the Company and ending thirty-six (36) months following such
termination of Employment (i) a forfeiture of any gain recognized by the
Executive upon the sale of any shares of Company stock received as a result of
the vesting of any long-term incentive awards, and (ii) a forfeiture of any
vested shares of Company stock held by the Executive as a result of the vesting
of any long-term incentive awards.
19.Waiver; Amendment. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving Party. The failure of
any Party to require the performance of any term or obligation of this
Agreement, or the waiver by any Party of any breach of this Agreement shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach. This Agreement may not be modified or amended
except in a writing signed by both the Executive and a duly authorized officer
of the Company.
20.Taxes. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement and in
connection with other compensation matters to the extent that it reasonably and
in good faith determines that it is required to make such deductions,
withholdings and tax reports. Payments under this Agreement shall be in amounts
net of any such deductions or withholdings. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits
made to the Executive in connection with the Executive’s employment with the
Company. Notwithstanding the forgoing, no deductions or withholdings shall be
taken from the attorneys’ and consultants’ fees reimbursed by the Company
pursuant to Section 15 of this Agreement.
21.Governing Law; Jurisdiction; Interpretation. This Agreement shall be
construed in accordance with and governed by the laws, except choice of law
provisions, of the State of North Carolina and shall govern to the exclusion of
the laws of any other forum. The Parties further agree that any action, special
proceeding or other proceeding with respect to this Agreement shall be





--------------------------------------------------------------------------------





brought exclusively in the federal or state courts of the State of North
Carolina. The Executive and the Company irrevocably consent to the jurisdiction
of the Federal and State courts of North Carolina and the Executive hereby
consents and submits to personal jurisdiction in the State of North Carolina.
The Executive and the Company irrevocably waive any objection, including an
objection or defense based on lack of personal jurisdiction, improper venue or
forum non-conveniens which either may now or hereafter have to the bringing of
any action or proceeding in connection with this Agreement. The Executive
acknowledges and recognizes that in the event that he has breached this
Agreement, the Company may initiate a lawsuit against him in North Carolina,
that the Executive waives his right to have that lawsuit be brought in a court
located closer to where he may reside, and that the Executive shall be required
to travel to defend himself in North Carolina.
22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document. Facsimile
and pdf signatures shall be deemed to be of equal force and effect as originals.
[Remainder of page intentionally left blank.]





























































































--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.
                        
 
 
 
COMPANY:
 
Laboratory Corporation of America Holdings,
a Delaware corporation
 
 
By:
 
/s/ Sandra van der Vaart
Name:
 
Sandra van der Vaart
Title:
 
Senior Vice President, Global General Counsel and Corporate Secretary
 
 
Date:
 
August 6, 2019
 
EXECUTIVE:
 
 
By:
 
/s/ David P. King
Name:
 
David P. King
 
 
Date:
 
August 6, 2019




























































--------------------------------------------------------------------------------









EXHIBIT A
CERTIFICATE UPDATING MUTUAL RELEASE OF CLAIMS
This Certificate Updating Mutual Release of Claims (the “Certificate”) is made
between Laboratory Corporation of America Holdings, a Delaware corporation (the
“Company”), and David P. King (the “Executive”). The Company and the Executive
are collectively referred to as the “Parties.” The Parties entered into a
Transition Agreement effective as of June 30, 2019 (the “Agreement”).
Capitalized terms used herein and not otherwise defined have the meanings
ascribed to such terms in the Agreement. Pursuant to the Agreement, the Parties
are required to execute this Certificate, which updates the mutual release of
claims set forth in Section 5 of the Agreement. The Executive understands that
he may not sign this Certificate until on or after the end of the Transition
Period and that he must return it to the Company within twenty-one (21) days
after the end of the Transition Period.
The Parties, therefore, agree as follows:
 
1.
A copy of this Certificate was attached to the Agreement as Exhibit A.
 
2.
In consideration of the benefits contained in the Agreement, the Parties hereby
extend the mutual release of claims set forth in Section 5 of the Agreement to
any and all claims that arose after the date the Parties signed the Agreement
through the date the Parties signed this Certificate, subject to all other
exclusions and terms set forth in the Agreement.
 
3.
The Parties have carefully read and fully understand all of the provisions of
this Certificate, knowingly and voluntarily agree to all of the terms set forth
in this Certificate, and acknowledge that in entering into this Certificate,
they are not relying on any representation, promise or inducement made by the
other with the exception of those promises contained in this Certificate and the
Agreement. The Parties further acknowledge that they have been advised to
discuss all aspects of this Certificate with their attorneys.
 
4.
The Parties agree that this Certificate is part of the Agreement.
 
5.
The Executive is hereby advised that: (a) he is waiving, among other things, any
age discrimination claims under the Age Discrimination in Employment Act,
provided, however, he is not waiving any such claims that may arise after the
date this Certificate is executed; (b) he has had twenty-one (21) days within
which to consider the execution of this Certificate, before signing it; and
(c) for a period of seven (7) days following the execution of this Certificate,
he may revoke this Certificate by delivering written notice (by the close of
business on the seventh day) to the Company.


This Certificate shall become effective on the business day immediately
following the expiration of the revocation period, provided that Executive does
not revoke this Certificate during the revocation period.



[Signature page follows.]
                            
 
 
 
COMPANY:
 
Laboratory Corporation of America Holdings,
a Delaware corporation
 
 
By:
 
/s/ Sandra van der Vaart
Name:
 
Sandra van der Vaart
Title:
 
Senior Vice President, Global General Counsel and Corporate Secretary
 
 
Date:
 
August 6, 2019
 
EXECUTIVE:
 
 
By:
 
/s/ David P. King
Name:
 
David P. King
 
 
Date:
 
August 6, 3019








































--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





EXHIBIT B


Grant
Grant Date
Exercise Price
Total Award
Total Outstanding
Vesting 2020
Vesting 2021
Vesting 2022
RSU
2/7/2017
 
12,660
4,220
4,220
 
 
RSU
2/12/2018
 
10,540
7,027
3,513
3,514
 
RSU
2/12/2019
 
12,710
12,710
4,236
4,237
4,237
 
 
 
 
 
 
 
 
PA
2/7/2017
 
37,980*
37,980*
37,980*
 
 
PA
2/12/2018
 
31,620*
31,620*
 
31,620*
 
PA
2/12/2019
 
38,130*
38,130*
 
 
38,130*
 
 
 
 
 
 
 
 
NQSO
2/7/2017
$ 130.60
48,300
16,100
16,100
 
 
NQSO
2/12/2018
$ 168.49
41,000
27,334
13,667
13,667
 
NQSO
2/12/2019
$ 146.59
52,300
52,300
17,433
17,433
17,434



*Based on target.







